Montgomery, Judge.
1. The fourth section of the Relief Act of 1870 does not require the jury to return a separate finding upon the question of payment of taxes by the plaintiff, unless they are of opinion that the taxes have not been paid, and in that case it is required, because if the plaintiff has not paid the taxes the defendant is entitled to a dismissal of the suit, not to a verdict. The proof of the payment of taxes by the plaintiff is one of the burdens cast upon him by the law to entitle *566him to a recovery, and is necessarily found in his favor by a general verdict for him. We think the proof on this point warranted the verdict.
2. It is not pretended in this case that there is any special authorization to the bank by the Legislature to issue bills in 1862 redeemable in anything but gold and silver coin. The law upon this subject is positive, that no bank shall issue bills “ payable or redeemable in any other manner or in any other thing than with gold and silver coin.” If it does, it is a misdemeanor on the part of its officers : Act of 1837, sections 2 and 3; T. R. R. Cobb, 103; Act of 1838, section 4; Ibid., 104. The Code is to the same effect: section 1478, par. 4. The Acts of 1837 and 1838 were of force at the time the bills of the bank were issued in 1862. A purchaser had the right to presume that the bank intended to comply with the law, to say nothing of introducing parol evidence to prove that a written contract meant what the law said positively it should not mean, and which, on its face, purports to comply with the law as it existed at the time. We do not think the Ordinance of 1865 was intended to go so far as to permit parties to give in evidence an illegal intention on their part to relieve themselves from liability. No man shall take advantage of his own wrong.
Judgment affirmed.